                Case 5:07-cr-00073-FB Document 97 Filed 01/24/20 Page 1 of 3
PROB 12A
(7/93)


                           UNITED STATES DISTRICT COURT
                                                         for                                FILED
                                       WESTERN DISTRICT OF TEXAS                                JAN 2 4 2020
                                                                                       CLERK. U.S. DISTRICT COURT
                                                                                       WESTERN 14STRiCT OF TEXAS
                                Report on Offender Under Supervision                                 DEPUTY CLERK



   Name of Offender:    Joseph Stephen Friese                            Case Number:     SA-07-CR-73(1)-FB
   Name of Sentencing Judicial Officer:    Honorable Fred Biery, United States District Judge
   Date of Original Sentence:   May 9, 2008
   Original Offense:    Possession of Child Pornography, in violation of 18 U.S.C. 2252A(a)(5)(B)
   Original Sentence:    60 months imprisonment,   5   years supervised release, $100.00 special assessment
 Type of Supervision: Supervised Release               Date Supervision Commenced:      November 8, 2019


                                          PREVIOUS COURT ACTION

Modification: On April 20, 2012, the Court modified Friese's conditions of supervision to include him attending
sex offender treatment and to abide by all program rules and requirements, to include polygraph testing.

Modification: On June 13, 2014, the Court modified Friese's conditions of supervision to include him abstaining
from the use of alcohol and all other intoxicants during the term of supervision. Additionally, the Court ordered
the offender to refrain from (1) consuming any alcohol; (2) working or residing at a place where alcohol is kept;
and (3) visiting any bar, nightclub, tavern, lounge, pub, strip club, pooi hall, honky tonk, liquor store, or any
establishment whose primary purpose is the sale or provision of alcohol.

Modification: On June 22, 2015, the Court modified Friese's conditions of supervision to include computer
conditions. Additionally, the Court ordered the offender be subject to the sex offender search condition.

Revocation: On May 26, 2016, the Court revoked Friese's term of supervised release and sentenced him to a
period of imprisonment of three weeks and reimposed supervised release for a term of five (5) years. It was
further ordered that all previously imposed conditions of supervised release be reimposed.

Revocation: On January 12, 2017, the Court revoked Friese's term of supervised release and sentenced him to a
period of imprisonment of three months and reimposed supervised release for a term of three (3) years, to include
6 months GPS monitoring. It was further ordered that all previously imposed conditions of supervised release be
reimposed.

Revocation: On August 21, 2019, the Court revoked Friese' s term of supervised release and sentenced him to a
period of imprisonment of four months and reimposed supervised release for a term of two (2) years. It was
further ordered that all previously imposed conditions of supervised release be reimposed.
                  Case 5:07-cr-00073-FB Document 97 Filed 01/24/20 Page 2 of 3
Joseph Stephen Friese
SA-07-CR-73(1 )-FB
January 14, 2020
Page 2


                                          NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

 Violation Number         Nature of Noncompliance

         1.               Standard Condition No. 7: The defendant shall refrain from excessive use of alcohol and
                          shall not purchase, possess, use, distribute or administer any controlled substance or any
                          paraphernalia related to any controlled substances, except as prescribed by a physician.

                          Friese tested positive for amphetamines on December 16, 2019. This sample was also diluted.
                          Laboratory testing confirmed the use of methamphetamine. Additionally, Friese signed the
                          admission form admitting to methamphetamine use.

                          Friese tested positive for amphetamines on December 27, 2019. Friese signed the admission
                          form admitting to methamphetamine use.

                          Friese failed to submit to urinalysis testing on January 10, 2019 as directed. Friese admitted
                          he would have been positive for methamphetamine on that date and admitted to attempting to
                          alter the results of the test by a method of flushing out his system. He failed to arrive on time
                          to the testing facility in order to take the test.




U.S. Probation Officer Action: Friese was released from imprisonment on November 8, 2019 to commence his
fourth term of supervised release on the above-listed conviction. He has been unsuccessful on past periods of
supervision for various violations, but all included abuse of alcohol or methamphetamine. Following the positive,
diluted and missed tests in the past month, the offender was questioned regarding his substance abuse. For the first
time since supervising this offender, he appeared to be fully forthcoming about his substance abuse, admitting that he
has a drug problem and that he is addicted to methamphetamine. Due to his willingness to admit his violations, along
with his willingness to admit to his substance abuse problem, he was given the opportunity to check himself into an
inpatient substance abuse facility. The U.S. Probation office has put forth a great deal of financial resources toward
this offender's rehabilitation in the past, so the offender was instructed that he must pay for the inpatient treatment
through his insurance for this sanction to be acceptable. He has agreed to enter a substance abuse facility by January
 15, 2020, and successfully complete the program, along with any aftercare that is appropriate. He was informed of the
statute dictating mandatory revocation for four positive urinalyses in the period of a year and that additional chances
could not be given to remain on supervision in the community. He was notified that any further positive drug screens
would result in a request for Court action. Should the Court agree with the above course of action in response to the
violations noted, any further violations will result in immediate notification to the Court.
                  Case 5:07-cr-00073-FB Document 97 Filed 01/24/20 Page 3 of 3
Joseph Stephen Friese
SA-07-CR-73(1 )-FB
January 14, 2020
Page 3



Approved:                                                              Respectfully su      d,

                                        2               -'
Jennifer R. Cordova                                                    Carolyn LaRue
Supervising U.S. Probation Officer                                     U.S. Probation Officer
Telephone: (210) 472-6590, Ext. 55365                                  Telephone: (210) 472-6590, Ext. 55369
                                                                       Date: January 14, 2020
cc:     Sarah Wannarka
        Assistant U.S. Attorney

        Brenda Trejo-Olivarri
        Assistant Deputy Chief U.S. Probation Officer



    'oved as submitted.
E     Submit a Request for Modifying the Condition or Term of Supervision

      Submit a Request for Warrant or Summons

D Other

                                                                            a

                                                                                     Honorable Fred Bier5
                                                                                      U . District Judy'


                                                                                1/          Dte
